UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7456


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ONEIL MARKEITH WATSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge.    (2:08-cr-00045-RBS-FBS-1; 2:09-cv-00195-RBS-
FBS)


Submitted:   December 19, 2013            Decided:   December 24, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Oneil Markeith Watson, Appellant Pro Se.    D. Monique Broadnax,
Special Assistant United States Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Oneil    Markeith         Watson      seeks     to    appeal       the    district

court’s    order       construing         his     motion      to     reopen       his    criminal

judgment as a successive 28 U.S.C.A. § 2255 (West Supp. 2013)

motion, and dismissing it on that basis.                                  The order is not

appealable       unless        a    circuit          justice        or     judge        issues    a

certificate of appealability.                   28 U.S.C. § 2253(c)(1)(B) (2006).

A   certificate         of     appealability           will     not       issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                       When the district court denies

relief    on    the    merits,      a    prisoner          satisfies       this    standard      by

demonstrating          that    reasonable            jurists       would       find     that     the

district       court’s       assessment      of       the    constitutional             claims   is

debatable      or     wrong.        Slack       v.    McDaniel,          529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and    that       the    motion       states    a    debatable

claim of the denial of a constitutional right.                                 Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Watson has not made the requisite showing.                                Accordingly, we

deny a certificate of appealability and dismiss the appeal.



                                                 2
            In his informal brief, Watson seeks authorization to

file a second or successive § 2255 motion.                In order to obtain

authorization to file a successive § 2255 motion, a prisoner

must assert claims based on either:

     (1) newly discovered evidence that . . . would be
     sufficient to establish by clear and convincing
     evidence that no reasonable factfinder would have
     found the movant guilty of the offense; or

     (2) a new rule of constitutional law, made retroactive
     to cases on collateral review by the Supreme Court,
     that was previously unavailable.

28 U.S.C.A. § 2255(h) (West Supp. 2013).           Watson’s claims do not

satisfy    either      of   these   criteria.           Therefore,     we   deny

authorization to file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented      in   the   materials

before    this   court   and   argument   would   not    aid    the   decisional

process.

                                                                       DISMISSED




                                      3